DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5, ‘configured to be’ should be added before ‘brought’ to set forth the structural relationship between the lens and the target object.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiyose (US Pub 2014/0211587 –cited by applicant).
Re claims 1-4, 16, 19: Kiyose discloses an ultrasonic probe comprising: 

a case accommodating the transducer and having an opening at one side so that the lens is brought into contact with an external target object [0064; see housing 132 with opening to accommodate the lens shown in Figure 3]; and 
a buffer member provided along a circumference of the transducer to protect the transducer from external impact and disposed between the case and the transducer [0108, 0110; see components 22, 24, 40, 65, 70 wherein these components are provided about the transducer 20 to protect the transducer].
Further, the transducer further includes a piezoelectric layer positioned adjacent to the lens and provided to generate the ultrasonic signal, and the buffer member is disposed between the case and the piezoelectric layer, such that the buffer is provided along the piezo circumference to cover entire side surfaces of the piezo layer [0115; see the details of the transducers that includes a piezoelectric body 18 and piezoelectric layer 15 with the buffer between the piezo structure and the case 132, with the piezo structure covering entire side surfaces of the piezo layer].
The transducer also includes a handle connected to one side of the case (Figure 1; see handle portion of 130) and wherein a first buffer part is provided along a side surface of the transducer to form a loop and a second buffer part is disposed between the case and the transducer and is provided on a portion of the first buffer (Figure 7; see first buffer portions 22, 24, 65 forming a loop and second buffer part 70).
Re claims 7, 17: The buffer member includes a first buffer part provided along a circumference of the transducer and to cover entire side surfaces and a second buffer 
Re claims 8-10, 18: The buffer member includes a buffer space provided inside the buffer member and a buffer membrane provided to cover the buffer space filled with a material different than that of the membrane [0095, 0110, 0111; see recess 71 with membrane structure 24 made of resin and membrane 70 made of stainless steel or resin that is liquid prior to curing].
Re claims 11, 13: A plurality of the second buffer parts are provided, and the first buffer part includes a plurality of first cushion portions provided between the plurality of second buffer parts and a first pressure portion disposed adjacent to the first cushion portion, wherein the cushion portions and pressure portions are alternatively arranged (Figure 7; see first cushions parts as different portions of component 24 and see first pressure portions as portions of component 22 alternatively arranged, wherein these components inherently function to cushion or provide impact protection and exert pressure as a structure, respectively).
Re claim 12: The volume of the first cushion portion is larger than the volume of the first pressure portion (Figure 7; see parts of component 24 being larger than parts of component 22).
Re claim 14: A second buffer part includes a second cushion portion having a larger volume than the volume of the first buffer part, and a second pressure portion disposed between the first buffer part and the second cushion portion (Figure 7; see portions of 70 as cushion portions with larger volume that the first buffer (portions of 
Re claim 15: The volume of the second pressure portion is smaller than the volume of the second cushion portion (Figure 7; see the horizontal portion of 70 with its smaller volume).
Re claim 20: The first buffer part includes a first cushion portion positioned between the lens and the handle, and a first pressure portion disposed adjacent to the first cushion portion and having a volume smaller than a volume of the first cushion portion, and the second buffer part includes a second cushion portion positioned between the first buffer part and the handle, and a second pressure portion disposed adjacent to the second cushion portion and having a volume smaller than a volume of the second cushion portion (Figure 7; see first cushions parts as different portions of component 24 and see first pressure portions as portions of component 22 with a smaller volume, and see the horizontal portion of 70 with its smaller volume).

Claims 1, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kwon (WO 2017/146364 or US Pub 2019/0059853 –both cited by applicant, with references base to the US Pub).
Re claims 1, 16, 19: Kwon discloses an ultrasonic probe comprising: 
a transducer generating an ultrasonic signal and including a lens provided to transmit the ultrasonic signal to the outside [0051-0052; see transducer 23 and lens 22]; 

a buffer member provided along a circumference of the transducer to protect the transducer from external impact and disposed between the case and the transducer [0004, 0025, 0056, 0061; see buffer member 3 as a protective member].
Further, the transducer further includes a piezoelectric layer positioned adjacent to the lens and provided to generate the ultrasonic signal, and the buffer member is disposed between the case and the piezoelectric layer, such that the buffer is provided along the piezo circumference to cover entire side surfaces of the piezo layer [0051; see the details of the transducers that includes piezoelectric layer 231 with the buffer between this layer and the case 20].
The transducer also includes a handle connected to one side of the case (Figure 2; see handle portion of 21) and wherein a first buffer part is provided along a side surface of the transducer to form a loop and a second buffer part is disposed between the case and the transducer and is provided on a portion of the first buffer (Figure 4a; see first and second buffer portions 31, 32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyose (US Pub 2014/0211587 –cited by applicant), as applied to claim 1, in view of Kim et al (US Pub 2016/0151044 –cited by applicant).
Re claims 5, 6: Kiyose discloses all features including a lens 50 made of silicone resin and a buffer 24, 40, 70 made of resin or stainless steel, but does not disclose a case material such that the buffer is less hard than the case and harder than the lens. However, Kim teaches an ultrasound probe including a lens material that is softer than a case 50 material [0095; see the softer lens material], wherein a softer material is a more elastic material. It would have been obvious to the skilled artisan to modify Kiyose, to incorporate a case material that has a greater hardness than that of a buffer and lens and an elasticity that is lower, as such is a known material for the case of an ultrasound probe and such would enable the internal components of the probe to be protected from external impact.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793